270 S.W.3d 518 (2008)
Sandra D. BODE (NKA Abshier), Respondent,
v.
Matthew L. BODE, Appellant.
No. WD 69869.
Missouri Court of Appeals, Western District.
December 9, 2008.
Matthew L. Bode, Appellant Acting Pro Se, Cameron, MO, for appellant.
Sandra D. Bode (NKA Abshier), Respondent Acting Pro Se, Kansas City, MO, for respondent.
Before JOSEPH P. DANDURAND, P.J., HAROLD LOWENSTEIN and JAMES SMART, JJ.

ORDER
PER CURIAM:
Matthew L. Bode appeals the judgment of the Circuit Court of Clay County, Missouri. The judgment is affirmed. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).